                        Case 1:20-cv-07712-LGS Document 77 Filed 08/02/21 Page 1 of 3




                                                                                         Luke R. Conrad
                                                                           July 29, 2021 lconrad@hinckleyallen.com
                                             Plaintiff's application is denied without prejudice to renewal subject to the condition
                                             that the parties meet and confer at least thirty minutes to discuss (1) whether the
                                             depositions are necessary and (2) what the scope of the depositions should be.
                                             Defendant's application (Dkt. No. 76) is also denied without prejudice to renewal.
VIA ECF                                      Neither party shall renew their applications until further depositions of key fact
Hon. Lorna G. Schofield                      witnesses have taken place.
United States District Court Judge
United States District Court       The Clerk of Court is respectfully directed to close the motions at Dkt. Nos. 73 and 76.
Southern District of New York
500 Pearl Street                   Dated: August 2, 2021
New York, New York 10007
                                          New York, New York
                    Re:        Consigli & Associates, LLC f/k/a T.G. Nickel & Associates, LLC v. Maplewood
                               Senior Living, LLC
                               Civil Case No. 1:20-cv-07712 (LGS)

          Dear Judge Schofield:

                 We represent Plaintiff Consigli & Associates, LLC (f/k/a T.G. Nickel & Associates,
          LLC) (“Consigli”) in the above-referenced matter. We write pursuant to Rule III(A)(1) of Your
          Honor’s Individual Rules and Procedures to respectfully request a pre-motion conference in
          connection with Consigli’s proposed motion for a protective order regarding the deposition of
          Consigli’s General Counsel, Todd DeSimone, Esq. and the proposed deposition of Consigli’s
          CEO, Anthony Consigli. The parties have conferred on this issue, and are unable to reach an
          agreement.

                   As set forth below, Maplewood Senior Living, LLC’s (“Maplewood”) pursuit of
          depositions for Messrs. DeSimone and Consigli prior to undertaking eight (8) project-level
          witnesses contravenes: (1) established precedent disfavoring depositions of attorneys; and (2) the
          apex doctrine which disfavors the practice of taking an early CEO deposition in a contentious
          litigation without first demonstrating that the discovery is unavailable through other means or
          witnesses.

                  Consigli’s request for a pre-motion conference must be considered in context. As of July
          6, 2021, Consigli has produced 336,573 responsive documents (primarily emails), and granted
          Maplewood access to its project management software containing tens of thousands of other
          project-related documents.1 Maplewood, to date, has produced only 2,467 documents although
          Maplewood produced a portion of its email production this morning, which Consigli in in the


          1
            Maplewood will likely note that it did not receive the password to access Consigli’s hard drive until July 9, 2021, which Consigli does not
          dispute.
               Case 1:20-cv-07712-LGS Document 77 Filed 08/02/21 Page 2 of 3

Hon. Lorna Schofield
July 29, 2021
Page 2

process of uploading.2 The delays in document production by Maplewood are understandably
delaying the ability to press more substantive depositions, and Maplewood now argues that it
may be unavailable to take or defend the early fact depositions. However, these delays cannot be
rectified by seeking attorney and CEO depositions – this is improper and aimed solely for
harassment.

          I.        Deposition of Todd DeSimone, Esq., General Counsel

        Maplewood seeks to depose Consigli’s General Counsel, Todd DeSimone. The Second
Circuit has repeatedly expressed disfavor for deposing of attorneys. See United States v. Yonkers
Board of Ed., 946 F.2d 180, 185 (2d Cir. 1991) (“depositions of opposing counsel are
disfavored”) (citation omitted). Courts have therefore quashed deposition notices to attorneys
where they seek privileged information, or where any non-privileged information is readily
available from other sources. See Gragg v. Int'l Mgmt. Group, 2007 WL 1074894, at *8-9
(N.D.N.Y. 2007) (denying plaintiff's request for leave to depose attorney); State of N.Y. v.
Solvent Chemical Co., Inc., 214 F.R.D. 106 (W.D.N.Y. 2003) (granting a protective order with
respect to deposition notice to defendant’s general counsel); Stauber v. City of N.Y., 2004 WL
1013342 (S.D.N.Y. 2004) (granting protective order after analyzing “the need to depose the
lawyer, the lawyer's role in connection with the matter on which discovery is sought and in
relation to the pending litigation, the risk of encountering privilege and work-product issues, and
the extent of discovery already conducted”; also considering the foregoing factors to determine
whether interrogatories should be used in lieu of a deposition) (internal citations omitted).

        Mr. DeSimone’s involvement in the project was privileged in nature due to his role as
General Counsel providing legal advice to the Project Team. To the extent he participated in any
meetings or wrote letters that implicate non-privileged information, the information, letters, and
meetings were attended and reviewed by Douglas Renna and/or Matt Burger, two Consigli
executives, among other non-lawyer witnesses. In fact, Maplewood has served eight other
deposition notices for Douglas Renna, Gordon Burrows, John Butler, John Homler, Matthew
Burger, Paul Camerato, Paul Caradonna and Paul Nirenberg – all intimately involved in the
Project and the subject matter to which Mr. DeSimone would be deposed.

        There is no good faith reason to depose Mr. DeSimone other than to harass Consigli, and
a protective order should be issued barring his deposition. In the alternative, if the court is
inclined to grant Maplewood a deposition of Mr. DeSimone, Maplewood should be required to
demonstrate what information that Mr. DeSimone has that cannot be garnered through non-
lawyer witnesses.

          III.      Deposition of Anthony Consigli, Chief Executive Officer

        Maplewood noticed the deposition of Anthony Consigli for August 3, 2021. Both before
and after receiving the notice, Consigli advised Maplewood as a threshold issue that Mr. Consigli
and counsel for Consigli was unavailable to produce Mr. Consigli on that date – further,

2
  Maplewood produced several thousand other documents that appeared to be privileged. Consigli immediately alerted Maplewood of the same
and those documents were deleted at Maplewood’s request.
           Case 1:20-cv-07712-LGS Document 77 Filed 08/02/21 Page 3 of 3

Hon. Lorna Schofield
July 29, 2021
Page 3

Maplewood should not be permitted to call him prior to any other witness in the entire case.3 In
correspondence dated July 27, 2021, Maplewood’s counsel advised of its position that it intends
to take Mr. Consigli’s deposition first, before other witnesses, and that “[t]aking Mr. Consigli’s
deposition early on in the discovery period will allow Maplewood to better prepare for the
remaining deposition and may even eliminate the need for certain additional depositions.”
Thus, Maplewood admits it would use Mr. Consigli in lieu of other witnesses; the apex doctrine
requires that proposition be reversed, and Mr. Consigli only be deposed with a showing
Maplewood cannot ascertain information otherwise.

        The apex witness doctrine prohibits a party from using executive-level depositions as a
warm-up and/or to obviate the need to depose less senior project personnel. See Guzman v. News
Corp., 2012 WL 2511436 (S.D.N.Y. 2012); In re Ski Train Fire of Nov. 11, 2020 Kaprun
Austria, 2006 WL 1328259 (S.D.N.Y. 2006) (“Courts disfavor requiring the depositions of
senior executives unless they have personal knowledge of relevant facts or some unique
knowledge that is relevant to the action.”). Indeed, the apex witness doctrine is intended to
ensure the exact opposite – “to sequence discovery to prevent litigants from deposing high-
ranking officials routinely before engaging in less burdensome discovery methods,” preventing
litigants from “attempt[ing] to use the discovery process to gain leverage over adversaries.” 22
No. 8 Westlaw Journal Professional Liability 11 (citing Alberto v. Toyota Motor Corp., 289
Mich. App. 328, 796 N.W.2d 490, 492 (2010)).

       Maplewood’s admission that other witnesses are likely to have the same knowledge as
Mr. Consigli alone warrants a protective order precluding his deposition. In the spirt of
cooperation, Consigli will agree to make Mr. Consigli available the later of September 1, 2021 or
the conclusion of the remainder of Consigli’s fact witnesses, subject to Maplewood
demonstrating that information sought is not available from other witnesses, and a limiting
agreement by Maplewood on the scope of the deposition to those narrow issues.

        Thank you for your consideration of this request.

                                          Respectfully submitted,

                                 HINCKLEY, ALLEN & SNYDER LLP

                                              s/Luke R. Conrad
                                               Luke R. Conrad

cc: All Counsel of Record (via ECF)



3
 In fact, in an attempt at cooperation Consigli offered to produce him on September 1, 2021 under a reservation
of rights to dispute the deposition.




61189457 076778/0183119
